DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101328492B1 to Jeon.
Claim 1: Jeon discloses a method for manufacturing an electrostatic chuck, the method comprising: after using an electrostatic chuck (ESC) (12 [electrostatic chuck body], Fig. 4), removing a portion of an upper part of a first dielectric layer (upper 15) of the electrostatic chuck (12) where an electrode (14 [electrode layer]) is not formed (para. [0078], Fig. 4(b)); depositing a second dielectric layer (16 [coating film]) on the first dielectric layer (15) from which the portion of the upper part has been removed (upper 15, para. [0080], Fig. 4(c)); and patterning the second dielectric layer (15a) to enable reuse of the electrostatic chuck (12, para. [0092], Fig. 4(d).
Claim 2: Jeon discloses wherein a dam (upper 15, Fig. 4a, Jeon) is installed at the upper part of the first dielectric layer (upper part of 15), and the removing comprises removing the dam to remove the portion of the upper part (para. [0078]).
Claim 3: Jeon discloses wherein the depositing comprises depositing the second dielectric layer (16, Fig. 4c, Jeon) on the first dielectric layer (15) using an aerosol deposition process (para. [0081-0082]).
Claim 5: Jeon discloses wherein the depositing comprises depositing the second dielectric layer (16, Fig. 4c, Jeon) on the first dielectric layer (15) such that the second dielectric layer (16) includes at least one component (16) selected from the group consisting of aluminum nitride (AIN), silicon carbide (SiC), aluminum oxide (Al2O3), yttrium oxide (Y203), yttrium oxyfluoride (YOF), and sapphire (para. [0084]).
Claim 6: Jeon discloses wherein the patterning comprises patterning the second dielectric layer such that a dam (15a [protrusions], Fig. 4(d), Jeon) is formed at an upper part of the second dielectric layer (upper 16, para. [0092]).
Claim 7: Jeon discloses wherein the patterning comprises patterning the second dielectric layer to form a dam (15a [protrusions], Fig. 4(d-e), Jeon) of the same type as a dam (15a) formed at the upper part of the first dielectric layer before using the electrostatic chuck (12, para. [0097-0099]).
Claim 8: Jeon discloses wherein the dam (15a [protrusions], Fig. 4(d-e), Jeon) formed at the upper part of the second dielectric layer has the same height (h [projection height]) as the dam formed at the upper part of the first dielectric layer before using the electrostatic chuck (12, para. [0094]).
Claim 10: Jeon discloses wherein the removing comprises removing the dam if a height of the dam is not constant (para. [0019-0021]).
Claim 11: Jeon discloses wherein the second dielectric layer (16, Fig. 4, Jeon) includes the same component (15) as the first dielectric layer (15, para. [0011], para. [0084]), or a component having etching resistance (para. [0085]).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claims 1-3, 5-8, 10-11 above, and further in view of US 20180166311 to Boyd, Jr.
Claim 4: Jeon does not explicitly disclose wherein the depositing comprises depositing the second dielectric layer on the first dielectric layer such that the second dielectric layer has a height of 1 um to 50 um. Yet discloses that the height is the same as the previously determined height again (para. [0026]). 
Boyd, Jr. discloses depositing the second dielectric layer (302 [new dielectric material], Fig. 4) on the first layer (108 [chuck body]) such that the second dielectric layer (302) has a height of 1 um to 50 um (para. [0026]) where 20-60 um overlaps the claimed range) and teaches that a thicker or thinner dielectric material is contemplated for the purpose of depending on the application (para. [0026]). It is noted that optimization is being taught for the thickness range. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thickness requirements as taught by Boyd, Jr. with motivation to depend on the application. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claims 1-3, 5-8, 10-11 above, and further in view of US 20140177123 to Thach.
Claim 9: Jeon discloses wherein the electrode (14, Fig. 4(e), Jeon) includes a DC electrode (para. [0013]) used to process the substrate (not shown). 
However Jeon does not explicitly disclose a heater electrode used to control a temperature of the substrate.
Thach discloses disclose a heater electrode (170 and/or 176 [heating elements], Fig. 3) used to control a temperature of the substrate (144 [substrate]) for the purpose of controlling the temperature of the thermally conductive base to thereby heat and/or cool the electrostatic chuck (150 [electrostatic chuck], para. [0017]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heater electrode as taught by Thach with motivation to control the temperature of the thermally conductive base to thereby heat and/or cool the electrostatic chuck.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101328492B1 to Jeon.
Claim 12: Jeon discloses a method for manufacturing an electrostatic chuck, the method comprising: after using an electrostatic chuck (12 [electrostatic chuck body], Fig. 4), removing a portion of an upper part of a first dielectric layer (upper 15) of the electrostatic chuck (12) where an electrode (14 [electrode layer]) is not formed (para. [0078], Fig. 4(b));
depositing a second dielectric layer (16 [coating film]) on the first dielectric layer (15) from which the portion of the upper part has been removed (upper 15, para. [0080], Fig. 4(c)); and patterning the second dielectric layer (15a) to enable reuse of the electrostatic chuck (12, para. [0092], Fig. 4(d), wherein a dam (upper 15, Fig. 4a) is installed at the upper part of the first dielectric layer (upper part of 15), the removing comprises removing the dam to remove the portion of the upper part if a height of the dam is not constant (para. [0019-0021]),
the patterning comprises patterning the second dielectric layer such that a dam (15a [protrusions], Fig. 4(d)) is formed at an upper part of the second dielectric layer (upper 16, para. [0092]), and the second dielectric layer includes a component having etching resistance (para. [0085]).
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101328492B1 to Jeon in view of US 20080308230 to Takahashi.
Claim 13: Jeon discloses an electrostatic chuck, wherein the electrostatic chuck (12 [electrostatic chuck body], Fig. 4) is manufactured by removing a portion of an upper part of a first dielectric layer (upper 15) of the electrostatic chuck (12) where an electrode (14 [electrode layer]) is not formed (para. [0078], Fig. 4(b)) after the electrostatic chuck (12) is used to process the substrate (not shown), depositing a second dielectric layer (16 [coating film]) on the first dielectric layer (15) from which the portion of the upper part has been removed (upper 15, para. [0080], Fig. 4(c)), and patterning the second dielectric layer (15a) to enable reuse of the electrostatic chuck (12, para. [0092], Fig. 4(d).
However Jeon does not disclose a substrate processing system comprising: a housing; a shower head unit installed on an upper side inside the housing to introduce a process gas for etching a substrate into the housing; and a support unit installed on a lower side inside the housing, the support unit including an electrostatic chuck on which the substrate is mounted, a base configured to support the electrostatic chuck, and a focus ring installed on a side surface of the electrostatic chuck.
Takahashi discloses a substrate processing system (1 [plasma processing apparatus], Fig. 1) comprising: a housing (10 [processing chamber]); a shower head unit (24 [showerhead]) installed on an upper side inside the housing (upper 10) to introduce a process gas for etching a substrate into the housing (10, para. [0002]); and a support unit (11 [mounting table]) installed on a lower side inside the housing (lower inside of 10), the support unit (11) including an electrostatic chuck (13) on which the substrate (W [wafer]) is mounted, a base (12 [mounting table body]) configured to support the electrostatic chuck (13, Fig. 1), and a focus ring (60 [focus ring]) installed on a side surface of the electrostatic chuck (13, see para. [0040] where 60 is on a side of 13, resting on 12, and 13 is attached/bonded to 12 [para. [0040]], which is interpreted as 60 on a side surface of 12/13). Thach discloses this for the purpose of generating plasma and performing an etching treatment and the like on a substrate (para. [0002]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system and inside components above as taught by Thach with motivation to generate plasma and perform an etching treatment and the like on a substrate.
Claim 14: The apparatus of Jeon in view of Thach discloses wherein a dam (upper 15, Fig. 4a, Jeon) is installed at the upper part of the first dielectric layer (upper part of 15), and the dam (upper 15) is removed to remove the portion of the upper part if a height of the dam is not constant (para. [0019-0021]).
Claim 15: The apparatus of Jeon in view of Thach discloses wherein the second dielectric layer (16, Fig. 4c-e, Jeon) is patterned to form a dam (15a) at an upper part thereof.
Claim 16: The apparatus of Jeon in view of Thach discloses wherein the second dielectric layer (16, Fig. 4, Jeon) includes the same component (15) as the first dielectric layer (15, para. [0011], para. [0084]), or a component having etching resistance (para. [0085]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718